


Exhibit 10.48
CHANGE IN CONTROL AGREEMENT FOR
EXECUTIVE VICE PRESIDENT AND CHIEF OPERATING OFFICER




THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is made and entered into as of
April 21, 2014, by and between Washington Real Estate Investment Trust, a real
estate investment trust organized under the laws of the State of Maryland (the
“Trust”), and Thomas Q. Bakke (“Employee”).
WHEREAS, Employee currently is employed in a key position with the Trust; and
WHEREAS, subject to the terms and conditions of this Agreement, the Trust has
agreed to continue Employee’s compensation and certain health benefits for a
period of time should Employee’s employment be terminated under certain
conditions described herein;
NOW, THEREFORE, in consideration of the promises contained herein, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree to the following terms:
1.
Definitions: For the purposes of this Agreement, the following words and phrases
shall have the meanings set forth below:



A.Change in Control: “Change in Control” means an event or occurrence set forth
in any one or more of subsections (i) through (iv) below (including any event or
occurrence that constitutes a Change in Control under one of such subsections
but is specifically exempted from another such subsection):


(i)the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any shares of
beneficial interest in the Trust if, after such acquisition, such Person
beneficially owns (within the meaning of rule 13d-3 promulgated under the
Exchange Act) 40% or more of either (A) the then-outstanding shares of
beneficial interest in the Trust (the “Outstanding Trust Shares”) or (B) the
combined voting power of the then-outstanding shares of beneficial interest the
Trust entitled to vote generally in the election of trustees (the “Outstanding
Trust Voting Shares”); provided, however, that for purposes of this subsection
(i), the following acquisitions shall not constitute a Change in Control: (A)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Trust or any corporation controlled by the Trust, or (B) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (A) and (B) of subsection (iii) of this Section 1(A); or


(ii)such time as the Continuing Trustees (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors or Trustees of
a successor corporation or other entity to the Trust), where the term
“Continuing Trustee” means at any date a member of the Board (A) who was a
member of the Board on the date hereof or (B) who was nominated or elected
subsequent to the date hereof with the approval of other Board members who
themselves



--------------------------------------------------------------------------------




constitute Continuing Trustees at the time of such nomination or election;
provided, however, that there shall be excluded from this clause (B) any
individual whose initial assumption of office occurred as a result of an actual
or threatened election contest with respect to the election or removal of
trustees or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or


(iii)the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Trust or a sale or
other disposition of all or substantially all of the assets of the Trust in one
or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (A) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Trust Shares and Outstanding Trust
Voting Shares immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the then-outstanding shares of
beneficial interest or stock, as the case may be, and the combined voting power
of the then-outstanding shares or stock, as the case may be, entitled to vote
generally in the election of trustees, or directors, as the case may be,
respectively, of the resulting or acquiring corporation or other entity in such
Business Combination (which shall include, without limitation, a corporation or
other entity which as a result of such transaction owns the Trust or
substantially all of the Trust’s assets either directly or through one or more
subsidiaries) (such resulting or acquiring corporation or other entity referred
to herein as the “Acquiring Entity”) in substantially the same proportions as
their ownership, immediately prior to such Business Combination, of the
Outstanding Trust Shares and Outstanding Trust Voting Shares, respectively; and
(B) no Person (excluding the Acquiring Entity or any employee benefit plan (or
related trust) maintained or sponsored by the Trust or by the Acquiring Entity)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of beneficial interest or stock, as the case may be, of the Acquiring
Entity, or of the combined voting power of the then-outstanding shares of such
corporation or other entity entitled to vote generally in the election of
trustees or directors, as the case may be; or


(iv)approval by the shareholders of the Trust of a complete liquidation or
dissolution of the Trust.


B.Involuntarily Terminated: Employee’s employment will be deemed to have been
involuntarily terminated due to a Change in Control only if, on or after the
date on which a Change in Control occurs, (i) Employee’s employment is
terminated by the Trust or the successor owner of the Trust without cause or
(ii) Employee resigns because Employee’s duties, responsibilities or
compensation are materially diminished, provided (A) Employee gives written
notice to the Trust within thirty (30) days following the diminution or receipt
of notice of the diminution of his objection to the diminution, (B) the Trust
fails to remedy the diminution within thirty (30) days following Employee s
written notice, and (C) Employee terminates his or her employment within thirty
(30) days following the Trust’s failure to remedy the diminution; provided that
if a termination otherwise covered by (i) or (ii) occurs during the ninety (90)
day period before the date on which a Change in Control occurs, the termination
will be presumed to be due to the Change in Control unless the Trust or the
successor owner of the Trust can show, through a preponderance of the evidence,
that the termination did not occur because of the impending Change in Control.



Page 2 of 8

--------------------------------------------------------------------------------






C.Termination For Cause: A termination for cause shall be deemed to occur only
if the Trust or the successor owner of the Trust terminates Employee’s
employment for any of the following reasons: (1) commission by Employee of a
felony or crime of moral turpitude; (2) conduct by Employee in the performance
of Employee’s duties which is illegal, dishonest, fraudulent or disloyal; (3)
the breach by Employee of any fiduciary duty Employee owes to the Trust; or (4)
gross neglect of duty or poor performance which is not cured by Employee to the
reasonable satisfaction of the Trust within 30 days of Employee’s receipt of
written notice from the Trust advising Employee of said gross neglect or poor
performance.


2.Termination Benefits: In the event Employee’s employment with the Trust or the
successor owner of the Trust is involuntarily terminated due to a Change in
Control but not for cause, and such termination occurs within 24 months
following the Change in Control or within ninety 90 days before the Change in
Control as specified in Section 1(B), the Trust or the successor owner shall
provide Employee with the following termination benefits:
A.continuation of Employee’s base salary at the rate in effect as of the
termination date for a period of 24 months from the date of termination (in the
event of Employee’s death, said salary shall be paid to Employee’s estate);


B.payment of an annual bonus for each calendar year or partial calendar year in
which Employee receives salary continuation pursuant to Section 2(A) above, in
an amount equal to the average annual bonus received by Employee during the
three years prior to the involuntary termination, provided that, if Employee was
employed for fewer than three years prior to the termination, the bonus will be
based on the average of the bonuses received by Employee in the year or years
Employee received a bonus; and provided further, that if Employee receives
salary continuation for a partial calendar year pursuant to Section 2(A) above,
the bonus will be pro rated to reflect the number of full months Employee
receives such salary continuation in such calendar year, rounded to the nearest
number of months;


C.the Trust will pay the full cost for Employee to continue coverage under the
Trust’s group health insurance plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) for the period of time Employee receives salary
continuation pursuant to Section 2(A) above up to a maximum of 18 months or
until Employee obtains other comparable coverage, whichever is sooner;


D.immediate vesting in all then unvested options granted to Employee under the
Trust’s 2007 Omnibus Long-Term Incentive Plan or other plan under which such
grants have been made by the Trust to Employee (the “Omnibus Plan”) and
immediate vesting in all unvested accrued dividend equivalent units under the
Omnibus Plan, and Employee shall have the right, in Employee’s sole discretion,
to exercise all or any of such options and to sell the shares acquired pursuant
thereto. In the event that Employee wishes to sell Employee’s shares within 60
days of the involuntary termination, the shares must first be offered to the
Trust for purchase at the Trust’s option at the then current fair market value.
The Trust shall respond within one business day to the offer or its rights to
purchase the shares shall expire. Sales occurring more than 60 days after the
involuntary termination shall not be subject to this option;



Page 3 of 8

--------------------------------------------------------------------------------






E.immediate vesting in all then unvested share grants granted to Employee under
the Omnibus Plan and Employee shall have the right, in Employee’s sole
discretion, to sell the shares acquired pursuant thereto. In the event that
Employee wishes to sell Employee’s shares within 60 days of the involuntary
termination, the shares must first be offered to the Trust for purchase at the
Trust’s option at the then current fair market value. The Trust shall respond
within one business day to the offer or its rights to purchase the shares shall
expire. Sales occurring more than 60 days after the involuntary termination
shall not be subject to this option; and


F.if, by virtue of receipt of the Termination Benefits described above and any
other payments in the nature of compensation, Employee is subject to excise tax
pursuant to Section 4999 of the Internal Revenue Code (the “Code”), the
Termination Benefits shall be reduced to the minimum extent necessary to avoid
imposition of the excise tax, but only if such reduction would result in
Employee retaining a greater amount after taking into account the excise tax
that would be owed if no such reduction were made. If such reduction is required
to be made, the Termination Benefits shall be reduced in such manner as required
so as not to give rise to there being deemed to be more than one time or form of
payment of any amount that constitutes nonqualified deferred compensation under
Code Section 409A. To that end (i) to the extent permissible under Code Section
409A, such reductions shall be made so that the latest payments in time are
reduced first, starting with payments under Section 2(B) until those payments
have been eliminated if necessary, then payments under Section 2(A) until those
payments have been eliminated if necessary, and ending with payments under
Section 2(C) (if the payments under Section 2(C) are taxable payments) until
those payments have been eliminated if necessary, or (ii) to the extent that is
not permissible under Code Section 409A, the reductions shall be made ratably
from each payment under Sections 2(B), 2(A), and 2(C) (if the payments under
Section 2(C) are taxable payments). To the extent that the reduction of payments
in Section 2(B), 2(A) and 2(C) is not sufficient to avoid imposition of the
excise tax, then after making such reductions, accelerated vesting shall be
reduced, starting with the vesting that otherwise would occur latest in time,
first under Section 2(E) until accelerated vesting has been eliminated under
that Section if necessary and last, accelerated vesting under Section 2(D) until
accelerated vesting has been eliminated under that Section if necessary. Any
reduction of payments or accelerated vesting required under Section 2(F) shall
occur only to the minimum extent necessary to avoid imposition of the excise
tax.


3.Mitigation: If a Change in Control occurs while Employee is employed by the
Trust, and Employee’s employment is involuntarily terminated as a result of the
Change in Control, Employee shall have no obligation to seek other employment in
order to mitigate the payment of the Termination Benefits described in Section 2
hereunder; provided, that should Employee continue to be employed by the Trust
or the successor owner of the Trust after a Change in Control occurs, Employee’s
entitlement to receive the Termination Benefits described in Sections 2(A) and
(B) hereunder shall be reduced for one-half of that period of time (rounded to
the nearest month) that Employee continues to be thus employed after the Change
in Control occurs without being involuntarily terminated. For example, should
Employee continue to be thus employed for ten (10) months after the Change in
Control occurs, Employee’s entitlement to the Termination Benefits described in
Sections 2(A) and (B) would be reduced by five (5) months. If Employee (despite
the lack of obligation to seek other employment) does in fact obtain other
employment, the compensation to Employee from such other



Page 4 of 8

--------------------------------------------------------------------------------




employment shall not be applied as an offset to Employee’s Termination Benefits
described in Sections 2(A) and (B) hereunder.


4.Code Section 409A. It is intended that this Agreement and the payments
hereunder will, to the fullest extent possible, be exempt from Code Section
409A, and the Agreement shall be interpreted to that end to the fullest extent
possible.  In this regard, it is intended that, to the extent possible, the
maximum amount of severance pay possible be exempt from Code Section 409A as
separation pay upon involuntary separation from service under Treas. Regs.
Section 1.409A-1(b)(9)(iii). However, to the extent that any payment or benefit
(or portion thereof) provided pursuant to this Agreement is determined to be
subject to Code Section 409A, this Agreement shall be interpreted in a manner
that complies with Code Section 409A to the fullest extent possible. In
furtherance of the foregoing provisions:


A.    the payments in Section 2(A) will commence on the next regular payroll
date following termination of employment;
B.    the payment of each average annual bonus amount in Section 2(B) will be
made in the year following each calendar year or partial calendar year in which
Employee receives salary continuation in Section 2(A), by no later than the
fifteenth day of the third month thereof;
C.    the payments in Section 2(C) will commence as of termination of employment
and will be made on a monthly basis; and
D.    the reductions required in Section 3 shall be made in such manner as
required so as not to give rise to there being deemed to be more than one time
or form of payment of any amount that constitutes nonqualified deferred
compensation under Code Section 409A. To that end, to the extent permissible
under Code Section 409A, the reductions required in Section 3 shall be first
made from each payment that would otherwise be paid latest in time in Sections
2(A) and 2(B), or to the extent that is not permissible under Code Section 409A,
the reductions shall be made ratably from each payment under Sections 2(A) and
2(B) that constitutes nonqualified deferred compensation.
If payment or provision of any amount or benefit hereunder at the time specified
in this Agreement would subject such amount or benefit to any tax under Code
Section 409A, the payment or provision of such amount or benefit shall be
postponed to the earliest commencement date on which the payment or the
provision of such amount or benefit could be made without incurring such tax
(including paying any severance that is delayed in a lump sum upon the earliest
possible payment date which is consistent with Code Section 409A). A termination
of employment shall not be deemed to have occurred for purposes of this
Agreement, unless such termination is also a “separation from service” within
the meaning of Code Section 409A. For purposes of this Agreement, references to
a “termination,” “termination of employment” or like terms shall mean such
“separation from service.” Notwithstanding anything to the contrary in this
Agreement, if at the time of Employee’s separation from service from the Trust,
the Trust has shares which are publicly-traded on an established securities
market and Employee is a “specified employee” within the meaning of Code Section
409A, then no payment, compensation, benefit or entitlement payable



Page 5 of 8

--------------------------------------------------------------------------------




or  provided to the Employee in connection with his separation from service that
is determined, in whole or in part, to constitute a payment of nonqualified
deferred compensation within the meaning of Code Section 409A shall be paid or
provided to Employee before the earlier of (A) Employee’s death or (B) the day
that is six (6) months after the date of his separation from service date (the
“New Payment Date”).  The aggregate of any payments, compensation, benefits and
entitlements that otherwise would have been paid to Employee during the period
between the date of his separation from service date and the New Payment Date
shall be paid to Employee in a lump sum on such New Payment Date.  Thereafter,
any payments, compensation, benefits and entitlements that remain outstanding as
of the day immediately following the New Payment Date shall be paid without
delay over the time period originally scheduled, in accordance with the terms of
this Agreement. With regard to any provision herein that provides for
reimbursement of expenses that are not excluded from Employee’s taxable income
and are nonqualified deferred compensation subject to Section 409A, then except
as otherwise permitted by Section 409A (i) the right to reimbursement shall not
be subject to liquidation or exchange for another benefit; (ii) the amount of
expenses eligible for reimbursement provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; and (iii) such payments shall be made, as
soon as practicable, but in any case on or before the last day of Employee’s
taxable year following the taxable year in which the expense was incurred.
5.Limitations of Agreement: Nothing in this Agreement shall be construed to
require the Trust or its successor owner to continue to employ Employee for any
definite period of time. Either Employee or the Trust may terminate the
employment relationship at any time with or without cause, unless otherwise
expressly required by law or contract, and provided that the terms of this
Agreement are observed.


6.Arbitration: Any dispute or controversy arising under or in connection with
this Agreement which cannot be resolved informally by the parties shall be
submitted to arbitration and adjudicated in Washington, D.C. pursuant to the
commercial rules (single arbitrator) of the American Arbitration Association
then in effect. The decision of the arbitrator shall be final and binding on all
parties hereto. Each party shall bear its own costs in any arbitration
proceeding held hereunder and the parties shall share the costs of the
arbitrator.


7.Severability: In the event that any provision of this Agreement conflicts with
the law under which this Agreement is to be construed, or if any such provision
is held invalid or unenforceable by a court of competent jurisdiction or an
arbitrator, such provision shall be deleted from this Agreement and the
Agreement shall be construed to give full effect to the remaining provisions
thereof.


8.Governing Law: This Agreement shall be interpreted, construed and governed
according to the laws of the State of Maryland, without regard to the principles
of conflicts of law thereof.


9.Assignability: Neither this Agreement nor any rights or obligations hereunder
may be assigned by either party without the prior written consent of the other.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
assigns.



Page 6 of 8

--------------------------------------------------------------------------------






10.Entire Agreement: This Agreement contains and represents the entire agreement
of the parties and supersedes all prior agreements, representations or
understandings, oral or written, express or implied, with respect to the subject
matter hereof, which are hereby terminated and of no further force or effect.
This Agreement may not be modified or amended in any way unless in a writing
signed by both parties.


11.Counterparts: This Agreement may be executed in one or more counterparts,
each of which shall be considered an original and together which shall
constitute one and the same instrument.



Page 7 of 8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.
 
 
 
 
 
 
 
 
 
WASHINGTON REAL ESTATE
EMPLOYEE
 
INVESTMENT TRUST
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Thomas Q. Bakke
 
By:
/s/ Laura M. Franklin
 
 
 
 
Laura M. Franklin
 
 
 
 
 
 
 
 
 
 
 
 
 
Print Name:
Thomas Q. Bakke
 
Title:
EVP, Accounting, Administration
 
 
 
 
and Corporate Secretary
 
 
 
 
 
 
 
 
 
 
 
 
Date:
April 21, 2014
 
Date:
April 21, 2014
 
 
 
 
 
 
 




Page 8 of 8